Per Curiam.
Defendant, James Garland Perkins, was tried in the Macomb County Circuit Court and convicted of feloniously and unlawfully conspiring with Isaac Perkins, Jr., and John David Hicks to commit the crime of first-degree murder. MCLA § 750.157a (Stat Ann 1969 Cum Supp § 28.354[1]).
At preliminary examination, Hicks testified that he had been arrested in March, 1967, along with the victim, Sue Ann Collins, and the defendant on a bad *2check charge. Sue Ann Collins had testified against Hicks and Perkins at the preliminary examination on that charge. Hicks further testified that defendant told Isaac Perkins, Jr., and Hicks to “go after Sue Ann Collins and bring her back to him, that he was going to kill her.”
On June 12, 1967, John Hicks and Isaac Perkins, Jr., picked up Sue Ann Collins. Instead of bringing her to the defendant, Hicks and Isaac Perkins, Jr., proceeded to kill her by strangulation and. blows to the head.
Hicks testified at the preliminary examination that he and Isaac Perkins, Jr., placed the body in the trunk of the car and returned to the defendant’s residence. He said that the defendant was quite upset and told him to bury the body someplace in the country. Hicks and Isaac Perkins, Jr., took the body to Stoney Creek Park and left it in the dense underbrush, where it was found.
At arraignment upon the information on August 22, 1967, defendant, assisted by counsel, stood mute to the charge. Motion to quash the information predicated on an inadequate preliminary examination was denied by the trial court. Thereafter, conspirator Isaac Perkins, Jr., pled guilty of murder, second degree, and agreed to testify at the trial of the defendant. A jury trial took place on November 2, 1967, at which Isaac Perkins, Jr., testified as to the plan by the defendant and others to get rid of Sue Ann Collins so as to “beat” the check case. After the preliminary examination, John Hicks was charged with murder, first degree, and at the defendant’s trial, he refused to testify. Defendant’s attorney insisted that John Hicks’ preliminary examination testimony be read into the trial record. The jury returned a verdict of guilty.
*3On November 16, 1967, tbe defendant was sentenced to life imprisonment to be served at the State Prison for Southern Michigan at Jackson.
Upon a careful review of the transcript and record, we find no reversible error.
Affirmed.